Exhibit 10.1C

 

THIRD AMENDMENT TO REAL ESTATE SALES AGREEMENT

 

 

THIS THIRD AMENDMENT TO REAL ESTATE SALES AGREEMENT (“Third Amendment”) is made
effective as of July 21, 2017, by and between 280 ASSOCIATES, L.L.C., an Alabama
limited liability company (the “Seller”), and NATIONAL BANK OF COMMERCE, a
national banking association (the “Buyer”).

 

RECITALS

 

WHEREAS, the Seller and the Buyer entered into a Real Estate Sales Agreement
dated as of May 3, 2017, as amended by that certain First Amendment to Real
Estate Sales Agreement dated June 26, 2017 and that certain Second Amendment to
Real Estate Sales Agreement dated July 3, 2017 (collectively, the “Agreement”);
and

 

WHEREAS, the Seller and the Buyer have agreed to amend the Agreement pursuant to
the terms and conditions contained herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Seller and the
Buyer hereby agree as follows intending to be legally bound:

 

1.     The above Recitals are hereby incorporated herein by reference.

 

2.     Capitalized terms that are not expressly defined herein shall have the
same meanings ascribed to such terms as in the Agreement.

 

3.     Initial Due Diligence Period. The definition of Initial Due Diligence
Period set forth in Section 2.1 is hereby amended to mean the period commencing
on the Effective Date and ending at 5:00 p.m. on Monday, July 31, 2017.

 

4.     Approval Periods. Section 2.6 of the Agreement is hereby amended as
follows:

 

(a)     The fourth and fifth lines of Section 2.6 are amended to replace the
phrase “one (1) twelve (12) day period (ending at 5:00 p.m. on August 2, 2017)
and three (3) subsequent thirty (30) day periods” with “three (3) thirty (30)
day periods…”

 

(b)     The last sentence of Section 2.6 is deleted and replaced with the
following sentence: “If Buyer fails to obtain one or more Approvals prior to the
expiration of the then-current Approvals Period and notifies Seller of its
intent to terminate this Agreement prior to the expiration of the then-current
Approvals Period, Title Company shall promptly refund the Earnest Money to Buyer
without further demand therefor; provided, however, that Twenty-Five Thousand
and No/100 Dollars ($25,000.00) of the Earnest Money shall become non-refundable
to Buyer (although applicable to the Purchase Price at Closing) and fully-earned
by Seller (other than in the event of a default by Seller hereunder) upon the
commencement of each Approvals Period exercised by Buyer (i.e., if Buyer
properly terminates this Agreement during the third 30-day Approvals Period,
$125,000 of the Earnest Money shall be refunded to Buyer, and $75,000 shall be
remitted to Seller).”

 

 
 

--------------------------------------------------------------------------------

 

  

5.     Except as amended and modified herein, all of the terms and conditions of
the Agreement shall remain in full force and effect.

 

[Remainder of page intentionally left blank]

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment on the
date first written above.

 

WITNESS:

 

SELLER:

               

/s/ Patty Houston

  280 ASSOCIATES, L.L.C.                     By: 

/s/ Robert A. Schleusner

    Name: 

Robert A. Schleusner

    Title:

Manager

                           

BUYER:

             

/s/ John H. Holcomb, III

  NATIONAL BANK OF COMMERCE                     By: 

/s/ John R. Bragg

    Name: 

John R. Bragg

    Title:

Executive Vice President

 

 

3